DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/4/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden for examining all inventions.  This is not found persuasive because of the reasons of record.  Examining all inventions required a mandatory search of multiple classes which is unduly burdensome.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to because Figures 2-3 and 6 are blurry.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 is objected to because of the following informalities:  there are two periods following the number 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8, 12-13, 17, 19-20, 22, 24-25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “globular protein material” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the globular protein material”.
Claim 1 recites the limitation “step i)” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the step i)”.
Claim 1 recites the limitation “globular protein material” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the globular protein material”.
Claim 1 recites the limitation “liquid” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the liquid”.
Claim 1 recites the limitation “step ii)” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the step ii)”.
Claim 1 recites the limitation “step iii)” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the step iii)”.
Claim 1 recites the limitation “supernatant” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the supernatant”.
Claim 1 recites the limitation “final product” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier setting forth “final product” and
stating “the final product” in line 13.
Claim 1 recites the limitation “step a)” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier describing “a)” at line 3 as a step and later at line 13 stating “the step a)”.
Claim 1 recites the limitation “step b)” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier describing “b)” at line 10 as a step and later at line 13 stating “the step b)”.
Claim 1 recites the limitation “the mixture” in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “mixture”.
Claim 1 recites the limitation “step c)” in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier describing “c)” at line 13 as a step and later at line 14 stating “the step c)”.
Claim 1 recites the limitation “stable suspension” in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the stable suspension”.
Claim 1 recites the limitation “globular material” in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the globular material”.
Claim 1 recites the limitation “dairy product” in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the dairy product”.
The phrase “any one of claims claim 1” in claim 8 does not make sense as there is an extra word.
Claim 8 recites the limitation “step a)” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier describing “a)” in Claim 1 at line 3 as a step and later in Claim 8 stating “the step a)”.
Claim 9 recites the limitation “the globular plant material” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the globular protein material”.
Claim 12 recites the limitation “step a)” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier describing “a)” in Claim 1 at line 3 as a step and later in Claim 12 stating “the step a)”.
Claim 12 recites the limitation “the globular plant material” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the globular protein material”.
Claim 13 recites the limitation “step a)” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier describing “a)” in Claim 1 at line 3 as a step and later in Claim 13 stating “the step a)”.
Claim 17 recites the limitation “step a)” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier describing “a)” in Claim 1 at line 3 as a step and later in Claim 17 stating “the step a)”.
Claim 19 recites the limitation “the dairy source” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “dairy source”.
Claim 19 recites the limitation “step c)” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier describing “c)” at Claim 1, line 13 as a step and later in Claim 19 stating “the step c)”.
Claim 20 recites the limitation “step b)” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier describing “b)” at Claim 1, line 10 as a step and later in Claim 20 stating “the step b)”.
Claim 22 recites the limitation “step b)” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier describing “b)” at Claim 1, line 10 as a step and later in Claim 22 stating “the step b)”.
Claim 22 recites the limitation “the mixture” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “mixture”.
Claim 24 recites the limitation “step d)” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier describing “d)” at Claim 1, line 14 as a step and later in Claim 24 stating “the step d)”.
Claim 24 recites the limitation “the mixture” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “mixture”.
Claim 25 recites the limitation “step d)” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier describing “d)” at Claim 1, line 14 as a step and later in Claim 25 stating “the step d)”.
Claim 27 recites the limitation “step c)” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier describing “c)” at Claim 1, line 13 as a step and later in Claim 27 stating “the step c)”.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 8, 12-13, 17, 19-20, 22, 24-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boursier (WO 2014044990).
Regarding Claim 1, Boursier (‘990) teaches a process for preparing a stable suspension of globular protein material in a dairy product (See Abs., p. 3, l. 27+, p. 6, l. 13+, p. 7, l. 4+, p. 11, l. 22+, p. 14, l. 8+, p. 20, l. 1+, p. 29, l. 8+, l. 32+, Claims 1-17 where pea vegetable protein and casein micelles from dairy are combined to be used dairy products like yogurt.) comprising: a) preparing globular protein material for addition to a dairy product (See Abs., p. 3, l. 27+, p. 6, l. 13+, p. 7, l. 4+, p. 11, l. 22+, p. 14, l. 8+, p. 20, l. 1+, p. 29, l. 8+, l. 32+, Claims 1-17 where globular pea vegetable protein is prepared for addition to casein micelles from dairy are combined to be used dairy products like yogurt.) comprising the following steps: i) obtaining globular protein material (See p. 7, l. 4+.); ii) soaking globular protein material of step i) in liquid (See p. 7, l. 4+, p. 30, l. 19+.); b) preparing the dairy product for addition of soluble globular protein (See Claims 1-17.), c) adding final product of step a) to the dairy product of step b) (See Abs., p. 3, l. 27+, p. 6, l. 13+, p. 7, l. 4+, p. 11, l. 22+, p. 14, l. 8+, p. 20, l. 1+, p. 29, l. 8+, l. 32+, Claims 1-17.); and d) homogenizing the mixture of step c), thereby obtaining a stable suspension of globular material in a dairy product (See p. 20, l. 3+, Claims 1-17.), however, fails to expressly disclose iii) centrifuging globular protein material/liquid from step ii), iv) separating supernatant from pellet after centrifugation of step iii); v) retaining supernatant comprising soluble globular protein;  by adding sodium citrate to casein micelles and equilibrating the casein micelles, thereby obtaining swelled casein micelles.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to incorporate known process steps, including those set forth in the claims that will effectively assist in combining the globular protein material as taught by Boursier (‘990).  The selection of the minor process steps would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 2, Boursier (‘990) teaches wherein the globular protein is obtained from a plant source (See Abs., p. 3, l. 27+, p. 14, l. 29, Claims 1-17, pea plant and other plant sources.).
Regarding Claim 4, Boursier (‘990) teaches wherein the plant source is rice, soy, oat, peanut, pea (See Abs., p. 3, l. 27+, p. 14, l. 29, Claims 1-17.).
Regarding Claim 5, Boursier (‘990) teaches wherein the plant source is seeds (See Abs., p. 3, l. 27+, p. 14, l. 29, Claims 1-17.).
Regarding Claim 6, Boursier (‘990) teaches wherein the dairy product is milk (See Abs., p. 29, l. 8+, Claim 16.).
Regarding Claim 8, Boursier (‘990) teaches wherein in step a), ii), the globular plant material is soaked in water (See p. 7, l. 4+, p. 30, l. 19+.).
Regarding Claim 12, Boursier (‘990) teaches the method discussed above, however, fails to expressly disclose wherein in step a), ii), the globular plant material is agitated at a speed of about 60-80 rpm.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to incorporate known process steps, including those set forth in the claims that will effectively assist in combining the globular protein material as taught by Boursier (‘990).  The selection of the minor process steps would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 13, Boursier (‘990) teaches the method discussed above, however, fails to expressly disclose wherein in step a), iii), the globular protein material/liquid is centrifuged at about 8,000-12,000 rpm.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to incorporate known process steps, including those set forth in the claims that will effectively assist in combining the globular protein material as taught by Boursier (‘990).  The selection of the minor process steps would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 17, Boursier (‘990) teaches the method discussed above, however, fails to expressly disclose wherein steps a) iii) and iv) are repeated at least once.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to incorporate known process steps, including those set forth in the claims that will effectively assist in combining the globular protein material as taught by Boursier (‘990).  The selection of the minor process steps would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 19, Boursier (‘990) teaches wherein the dairy source from which the casein micelles are obtained is the dairy product to which they are reintroduced in step c) (See Abs., p. 3, l. 27+, p. 6, l. 13+, p. 7, l. 4+, p. 11, l. 22+, p. 14, l. 8+, p. 20, l. 1+, p. 29, l. 8+, l. 32+, Claims 1-17.).
Regarding Claim 20, Boursier (‘990) teaches the method discussed above, however, fails to expressly disclose wherein in step b), sodium citrate is added at a rate of about 0.40 to 0.70 mmol/g of casein.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to incorporate known process steps, including those set forth in the claims that will effectively assist in combining the globular protein material as taught by Boursier (‘990).  The selection of the minor process steps would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 22, Boursier (‘990) teaches the method discussed above, however, fails to expressly disclose in step b) iv), the mixture is equilibrated for at least 12 hours.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to incorporate known process steps, including those set forth in the claims that will effectively assist in combining the globular protein material as taught by Boursier (‘990).  The selection of the minor process steps would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 24, Boursier (‘990) teaches wherein in step d), the mixture is homogenized at about 250-400 bar (See p. 31, l. 11+, 300 bar.).
Regarding Claim 2, Boursier (‘990) teaches wherein in step d), the mixture is homogenized at about 1-10 oC (See p. 31, l. 4+, 4 oC.).
Regarding Claim 27, Boursier (‘990) teaches wherein fat and/or flavoring is added to the dairy product after step c) (See p. 29, l. 8, Claims 1-17.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
October 4, 2022